Citation Nr: 9912502	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1995 rating 
decision, in which the RO denied the veteran's claim for an 
increased rating claim for schizophrenia, currently evaluated 
as 50 percent disabling, with an effective date from December 
1984.  The veteran filed an NOD in February 1995, and an SOC 
was issued by the RO that same month.  The veteran filed a 
substantive appeal in March 1995.  The veteran had been 
scheduled for a personal hearing in May 1995 at the VARO in 
Pittsburgh, but he failed to report.  The veteran's appeal 
subsequently came before the Board, which, in a December 1996 
decision, remanded the claim to the RO for additional 
development.  A supplemental statement of the case was issued 
in December 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in February 1997, the veteran did not 
evidence signs of a formal thought disorder, 
hallucinations, or delusions; his mood was euthymic, 
affect appropriate, speech pressured, thought content 
logical, recent and remote memory intact, insight poor, as 
well as social judgment fair to poor; and the examiner 
reported that the veteran would have great difficulty 
sustaining employment for any length of time.  

3. Psychiatric treatment, notes from 1997 through 1998, 
reflect the veteran was anxious, hyperverbal, restless, 
sleeping and eating well, socially active, well-groomed 
and clean in appearance, had no active signs of 
hallucinations or paranoid ideas, and exhibited 
predominantly fair insight and judgment.  

4. Applying the rating criteria in effect prior to November 
7, 1996, the evidence does not reflect that the veteran's 
schizophrenic disability exhibits lesser symptomatology of 
a 100 percent rating such as to produce severe impairment 
of social and industrial adaptability.

5. Applying the rating criteria in effect on or after 
November 7, 1996, the evidence does not reflect that the 
veteran's schizophrenic disability exhibits occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability 
to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
schizophrenic disability have not been met under the 
schedular criteria in effect prior to, or on and after, 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9203 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for schizophrenia in November 1969.  The 
disorder was evaluated as 10 percent disabling, effective 
from October 1969.  His disability rating was thereafter 
increased to 50 percent in April 1971, and to 70 percent in 
August 1971.  In September 1984, the veteran's disability 
rating was reduced from 70 percent to 50 percent, effective 
from December 1984.  Subsequent decisions of the Board in 
September 1985 and February 1988 confirmed the 50 percent 
disability rating.  

Thereafter, in July 1989, the RO received a discharge 
summary, dated in June 1989, from the VA Medical Center 
(VAMC) Highland Drive hospital.  The summary noted a 
discharge diagnosis of Axis I: Schizo-affective disorder; 
Axis II: No diagnosis; Axis III: No diagnosis; Axis IV: 
Moderate; Axis V: Poor.  

In December 1994, the RO received a hospital discharge 
summary, dated in November 1994, from the Highland Drive 
VAMC.  The summary noted that, while in the hospital, the 
veteran had participated in all required meetings and was not 
a management problem.  His mental status also remained stable 
throughout his stay.  A discharge diagnosis noted Axis I: 
Schizoaffective disorder, for community maintenance program; 
Axis II: None; Axis III: History of Lithium induced 
hypothyroidism; Axis IV: Moderate; Axis V: GAF (global 
assessment of functioning score) - 50.  Highest GAF in the 
past year - 55.  The veteran was noted to be taking 1200mg of 
Lithium a day.  

In a January 1995 rating action, the RO denied the veteran's 
increased rating claim for his schizophrenic disability.  

In February 1997, the veteran underwent a "mental 
disorders" examination for VA purposes.  The examiner noted 
that the veteran lived alone and was unemployed.  The veteran 
reported spending most of the day caring for his elderly 
mother, or walking a great deal, and that he would sometimes 
visit a neighborhood bar, but not consume alcohol.  He stated 
that he had been looking for work but unable to find anything 
suitable, and that his last employment had been three years 
previously when he worked briefly as a dishwasher.  The 
veteran reported that currently his psychiatric condition had 
not been bothering him too much.  He also admitted being 
somewhat irritable and that his concentration was poor.  
Furthermore, the veteran indicated that he was taking Lithium 
and Thorazine on a daily basis, and that, while they were 
helping his psychiatric disorder, the drugs made him feel 
sluggish.  

On further clinical examination, the examiner reported that 
the veteran had arrived unkept and unshaven.  He was noted to 
be alert and fully orientated, and there was no sign of 
formal thought disorder or current evidence of hallucinations 
or delusions.  The veteran reported a previous history of 
paranoid ideation and hearing voices, but denied any current 
symptoms.  His mood was euthymic, his affect appropriate, 
speech pressured, thought content logical, recent and remote 
memory intact, insight poor, and social judgment fair to 
poor.  The examiner's diagnosis was Axis I: Schizoaffective 
disorder, bipolar type; Axis II: Deferred; Axis III: 
Deferred; Axis IV: Psychosocial stressors are moderate and 
include needing to care for his elderly mother; Axis V: 
current GAF - 50.

In summation, the examiner opined, based on his examination 
findings and additional findings reported in a Psychiatric 
Activities Assessment, that the veteran had some ability to 
relate to his family and some superficial ability to relate 
to other people.  However, the examiner noted that the 
veteran would have great difficulty sustaining employment for 
any length of time, although it was possible that he could do 
some simple task such as dishwashing for a few hours a day.  

Thereafter, the RO received VAMC Pittsburgh outpatient 
treatment records, dated from January 1997 to October 1998.  
These records noted the veteran's continued treatment for his 
schizophrenic disorder.  In particular, treatment notes 
through 1997 reflected the veteran's occasional anxiousness 
and restlessness, with no evidence of active hallucinations, 
paranoid ideas, or confused thinking.  His insight and 
judgment ranged from fair to good, and he exhibited a clean 
and well groomed appearance.  A treatment note, dated in 
October 1997, noted that the veteran had been sleeping and 
eating well, and maintaining a fairly active social life.  
Treatment notes, through 1998, reflected essentially no 
active hallucinations, paranoid ideas or confused thinking, 
although the veteran's condition did deteriorate when he was 
off his medication.  In addition, insight and judgment were 
reported as fair during this period, and the veteran 
exhibited a clean and well groomed appearance.  A treatment 
note, dated in October 1998, noted that the veteran had been 
sleeping and eating well, and maintaining an active social 
life.  It was also noted that the veteran appeared to have no 
significant drug side effects.  

II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwin-ski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected schizophrenic 
disorder is more severe then previously evaluated.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
recent evaluation of the veteran's service-connected 
schizophrenic disorder, and the veteran was notified of its 
decision in a December 1998 supplemental statement of the 
case, which continued to deny his claim for an increased 
evaluation.

The United States Court of Appeals for Veterans Claims (known 
prior to March 1, 1999, as the U.S. Court of Veterans 
Appeals) has consistently held that, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  See also Baker v. West, 11 Vet.App. 163, 168 
(1998).  In reviewing this case, the Board must therefore 
evaluate the veteran's service-connected schizophrenic 
disorder under both the old and current regulations to 
determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.

Prior to the regulatory changes, the veteran's service-
connected schizophrenic disorder had assigned to it a 50 
percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9203, 
"Schizophrenia, paranoid type," as in effect before 
November 7, 1996.  Based on that regulatory scheme, the 
severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9203, pre-November 7, 1996, a 100 percent rating was 
assigned if there were active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  A 70 
percent rating was assigned when there was a lesser showing 
of symptomatology producing severe impairment of social and 
industrial adaptability.  A 50 percent rating was assigned 
when there was a showing of considerable impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132, DC 9203 
(1996).  

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected schizophrenic disorder 
continued to be assigned a 50 percent rating under 38 C.F.R. 
§ 4.130.  Based upon the new regulatory scheme, when 
evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impair-
ment, but shall not assign an evaluation solely on the basis 
of social impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130 (1998).   

As is noted above, upon VA examination in February 1997, the 
veteran did not evidence signs of a formal thought disorder, 
hallucinations or delusions.  His mood was euthymic, his 
affect appropriate, speech pressured, thought content 
logical, recent and remote memory intact, insight poor, and 
social judgment fair to poor.  The examiner's diagnosis 
included a GAF score of 50, indicative of serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  The examiner reported that the veteran 
would have great difficulty sustaining employment for any 
length of time.

Subsequent treatment notes, from 1997 through 1998, reflected 
that the veteran was anxious, hyperverbal, and restless, but 
also that he was sleeping and eating well, and socially 
active.  He additionally was noted to exhibit a well-groomed 
and clean appearance.  Furthermore, there were no active 
signs of hallucinations or paranoid ideas, and his insight, 
along with judgment, remained predominantly fair.  

The Board thus concludes that, given the current medical 
evidence, the lack of active psychotic symptoms reported, and 
the reported GAF score, the veteran has not shown that he 
warrants a 70 percent rating under the old criteria.  The 
evidence does not reflect lesser symptomatology of a 100 
percent rating such as to produce severe impairment of social 
and industrial adaptability as a result of the veteran's 
service-connected schizophrenic disorder.  We therefore find 
a preponderance of the evidence against an increased rating 
under 38 C.F.R. § 4.132.  Given that the veteran does not 
meet the schedular criteria for a 70 percent rating, we 
logically conclude he also does not meet that of a total 
schedular (100 percent) rating.  That is, he has not shown 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial impairment.  

With respect to whether a rating greater than 50 percent is 
warranted under the new criteria, the Board observes that, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  Furthermore, the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  

Given a review of the medical evidence, as discussed above, 
the Board finds that a preponderance of the evidence is 
against an evaluation greater than 50 percent under the new 
rating criteria.  It has not been shown that the veteran's 
schizophrenic disorder manifests itself in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Furthermore, given that we find the 
veteran does not meet the criteria for a 70 percent 
disability rating, we logically conclude, and find, that he 
does not meet the criteria for a total schedular (100 
percent) rating.  That is, his condition, as shown by the 
evidence, has not shown total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
we find an approximate balance of positive and negative 
evidence on the merits of the claim, the benefit of the doubt 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Here, however, the evidence 
preponderates against an increased rating, so that doctrine 
does not come into play.

The Board additionally notes that the veteran's service 
representative has contended that the February 1997 VA 
examination was inadequate because the examiner deferred 
findings with respect to Axis II and Axis III in the 
multiaxial assessment.  We note that Axis II is for reporting 
on personality disorders, mental retardation, or maladaptive 
defense mechanisms.  Axis III is for reporting on general 
medical conditions.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  We thus find that the reporting of Axis 
II or III in the VA examiner's multiaxial assessment did not 
in any way prejudice the veteran, given its lack of probative 
value in this particular case.  Furthermore, a review of 
other clinical evaluations of the veteran's schizophrenic 
disorder reveals deferments or lack of listed findings for 
Axis II and III multiaxial assessments as well.  Therefore, 
we find the VA examination report adequate for rating 
purposes.  


ORDER

Entitlement to an increased rating greater than 50 percent 
for schizophrenia under the schedular criteria in effect 
either prior to, or on and after, November 7, 1996, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

